Title: Enclosure: Memorandum from Tench Coxe, [before 10 September 1801]
From: Coxe, Tench
To: Jefferson, Thomas


[before 10 Sep.]
Note on the act of the President of the United States of the — of — 1801. relative to the internal Revenues.
By the constitution of the United States (Sect. 8 art. 1) it is ordained, that all duties imposts and excises shall be uniform throughout the U.S. All the internal revenues have been collected in the N.W. Territory, as well as in Virginia, Pennsa. or Massachusetts. It was discovered, that the act of the President of the U.S of 1791, made while the Secy. of the Treasury superintended that service, did not provide for the collection of those duties in the Northwestern territory. Tho inconsiderable, the constitution was against the omission. It is submitted whether the Mississippi Territory is not at this time in the same situation
